10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT C()URT

DISTRICT OF NEVADA
-oOo-
UNITED sTATEs oF AMERICA, § Case NO»¢ 2118-Cr- 3 vi 32
. . ) oRDER FoR ISSUANCE oF
Plam“ff’ ) WRIT oF HABEAS coRPUs
) AD PROSEQUENDUM FoR
vS- ) EDGAR ESPINOZA
7 ) (ID#) 02587393
EDGAR EsPINozA, )
)
Defendant. )
)

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ ofHabeas Corpus Ad Prosequendum issue
out of this Court, directing the production of the body of the said EDGAR ESPINOZA before
the United States District Court at Las‘ Vegas, Nevada, on or about

I/A & A/P Thurslg_l_g§{_'?
3;00 PM VCF 3D , at the hour of 3:00 p.m. for arraignment and
any further proceedings and from time to time and day to day thereafter until excused by the

said Court.

DATED: October 17, 2018

U/¢WA/Uu/

UNITB?DJS€F'ATES MAGISTRATE JUDGE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

DAYLE ELIESON

United States Attorney
District of Nevada

KEVIN D. SCHIFF

Assistant United States Attorney
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101

702-388-6336
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED sTATEs oF AMERICA, g ease No.: 2;18-cr_ 5 z 07
Plaintiff ) PETITION FOR WRIT oF HABEAS
’ ) CoRPUS AD PRosEQUENDUM FoR
) EDGAR ESPINOZA '
VS‘ ) (ID#) 02587393
EDGAR EsPINoZA, §
)
Defendant. §
)

 

 

 

The petition of the United States Attorney for the District of Nevada respectiillly shows
that EDGAR ESPINOZA is committed by due process of law in the custody of the Warden,
Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said EDGAR
ESPINOZA be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that
the said EDGAR ESPINOZA may be present before the United States District Court for the

_ _ l/A & A/P Thurs£lg§|_lg
District of Nevada, Las Vegas, Nevada, on ___ 3:00 PM VCF 3D , at the hour
of 3200 p.m., for arraignment and from time to time and day to day therea&er until excused by the
said Court.

That the presence of the said EDGAR ESPINOZA before the United States District Court

I/A & A/P Thurswlg§||?
on or about 3:00 PM VCF 3D , at the hour of 3:00 p.m.,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

for arraignment and from time to time and day to day therealter until excused by the Court has
been ordered by the United States Magistrate or District Judge for the District of Nevada,
WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding
them to produce the said EDGAR ESPINOZA before the United States District Court on or
about __ g:;@&pl/:,I`/PVTY§?]Q)MS‘M , at the hour of 3:00 p.m., for arraignment and
from time to time and day to day thereafter, at such times and places as may be ordered and
directed by the Court entitled above, to appear before the Court, and when excused by the said
Court, to be returned to the custody of the Warden, Clark County Detention Center, Las Vegas,

Nevada,

DATED this 17th day of October, 2018.

Respectfully submitted,

DAYLE ELIESON
United States Attorney

///l\

KE ‘E. scnIFF

Assi tant United States Attorney

 

